      Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ENNIO RABANALES AND                              §
EIDIS RABANALES                                  §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-04036
                                                 §                (JURY)
STATE FARM LLOYDS AND                            §
RYAN CROSBY                                      §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 157TH Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On September 10, 2019, Plaintiff filed this action against State Farm and Ryan

Crosby in the 157th Judicial District Court of Harris County, Texas. The state court cause number

is 2019-65375 (“State Court Action”). In Plaintiff’s Original Petition (“Original Petition”),

Plaintiff seeks monetary relief over $200,000. (See Pl.’s Original Pet. at ¶ 5.) State Farm was

served on September 17, 2019. State Farm filed its answer on October 7, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 157th Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
       Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 2 of 6



                                             II.
                                        NATURE OF SUIT

        3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by wind. (See Pl.’s Original Pet. at ¶¶ 9–17.) Plaintiff asserts causes of action for breach of contract

and for violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the common

law duty of good faith and fair dealing. (Id. at 46–58.)

                                              III.
                                      BASIS OF REMOVAL

        4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at ¶ 3.) Ryan Crosby was, and continues to be, a

Colorado citizen. (See Pl.’s Original Pet. at ¶ 4.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 3 of 6



       6.      Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $200,000. Specifically, Plaintiff is seeking damages between $200,0000 and

$1,000,000. (See Pl.’s Original Pet. ¶ 5.) Thus, removal to the Southern District of Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On September 10, 2019, Plaintiff filed this case against State Farm and Ryan

Crosby in the 157th Judicial District Court of Harris County, Texas. State Farm was served on

September 17, 2019. State Farm filed its Answer on October 7, 2019. This Notice of Removal is

being timely filed on October 16, 2019. Accordingly, this Notice of Removal is timely filed within

30 days of when State Farm received service and within one year from the commencement of this

suit. See 28 U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind or hail and which forms

the basis of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2)

Plaintiff’s State Court Action was brought, and is pending, in Harris County. See 28 U.S.C. §

1441(a). Harris County is within the jurisdictional limits of the Houston Division. See 28 U.S.C.

§ 124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 4 of 6



                                               V.
                                             PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

157th Judicial District Court of Harris County, Texas, be removed to this Honorable Court pursuant

to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State Farm and

against Plaintiff, that State Farm recover its costs, and for such other and further relief to which

State Farm may be justly entitled.



                                              Respectfully submitted,

                                              GERMER PLLC

                                              By: _____________________________
                                                  DALE M. “RETT” HOLIDY
                                                  Federal Bar No. 21382
                                                  State Bar No. 00792937
                                                  America Tower
                                                  2929 Allen Parkway, Suite 2900
                                                  Houston, Texas 77019
                                                  (713) 650-1313 – Telephone
                                                  (713) 739-7420 – Facsimile
                                                  rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
James A. Tatem, III
Federal Bar No. 16798
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
      Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 5 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 16th
day of October, 2019.

       Michael A. Downey                                   VIA E-SERVICE
       MOSTYN LAW
       3810 West Alabama Street
       Houston, Texas 77027
       maddocketefile@mostynlaw.com




                                                    DALE M. “RETT” HOLIDY
     Case 4:19-cv-04036 Document 1 Filed on 10/16/19 in TXSD Page 6 of 6




                                EXHIBIT A
                         LIST OF ATTORNEYS/PARTIES

     Michael A. Downey
     MOSTYN LAW
     3810 West Alabama Street
     Houston, Texas 77027
     Telephone: (713) 714-0000
     Facsimile: (713) 714-1111
     maddocketefile@mostynlaw.com
     Attorney for Plaintiff

2.   Dale M. “Rett” Holidy
     James A. Tatem, III
     GERMER PLLC
     America Tower
     2929 Allen Parkway, Suite 2900
     Houston, Texas 77019
     Telephone: (713) 650-1313
     Facsimile: (713) 739-7420
     rholidy@germer.com
     jtatem@germer.com
     Attorneys for Defendants



                         INDEX OF DOCUMENTS FILED
                           WITH REMOVAL ACTION


          ENNIO AND EIDIS RABANALES VS. STATE FARM LLOYDS

           (a)    Plaintiff’s Original Petition
           (b)    Notice of Service of Process
           (c)    Defendants’ First Amended Answer
           (d)    Docket Sheet
